Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 3 May 2021, and IDS, filed 19 January 2022.

2. 	Claims 1-17 are pending.  Claims 1, 7, and 12 are independent claims.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 19 January 2022 was filed after the mailing date of the original application on 3 May 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (U.S. Publication 2014/0105491 A1) in view of Imai (WO2012042561 A1).
As per independent claim 1, Hayek teaches a display verification method for a browser (See Hayek, Abstract), comprising:
providing the browser with image drawing data matching with a browser request page (See Hayek, paragraphs 0026-0027 and 0037-0038, describing producing a difference file by taking periodic screen shot captures of a web page);
herein, the browser locally draws a display image included in the browser request page after the image drawing data is provided to the browser (See Hayek, paragraphs 0035-0038, describing providing the periodic screen shot capture images to the browser for comparison);
acquiring a browser drawing image corresponding to the image drawing data (See Hayek, paragraph 0062, describing acquiring a gold image, or approved reference image of a web page).
Hayek does not teach expressly:
performing display verification on the browser according to the browser drawing image and a standard drawing image matching with the image drawing data, however, Imai teaches this limitation (See Imai, page 30, 4th paragraph, describing a verification apparatus including a verification unit that determines whether a captured image matches a stored image).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the verification process of Imai with the image drawing data of Hayek.  The motivation for doing so would have been to improve the efficiency of an operation test of a web server, as taught by Imai (See Imai, page 8, 7th paragraph). 
Therefore, it would have been obvious to combine Imai with Hayek for the benefit of improving the efficiency of an operation test of a web server to obtain the invention as specified in claim 1.
As per independent claim 12, Hayek teaches a display verification apparatus for a browser (See Hayek, Figure 1), comprising:
one or more processors; a memory storing instructions executable by the one or more processors… (See Hayek, Figure 1).
Independent claim 12 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



5.	Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (U.S. Publication 2014/0105491 A1) in view of Imai (WO2012042561 A1), as applied to claims 1 and 12 above, and further in view of Berry (U.S. Publication 2015/0188977A1).
	As per dependent claim 5, Hayek and Imai teach the limitations of claim 1 as described above.  Hayek and Imai do not teach expressly wherein the browser request page is a map display page, and the image drawing data is map image drawing data, however, Berry teaches this limitation (See Berry, claim 19, describing receiving from a client device a request for map data and an indication of a web browser used to render the map data).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the browser request page including map display data of Berry with the browser request page of Hayek and Imai.  The motivation for doing so would have been to verify the accuracy of rendering map data at client devices using stored expected results, as taught by Berry (See Berry, paragraph 0008).  Therefore, it would have been obvious to combine Berry with Hayek and Imai for the benefit of verifying the accuracy of rendering map data at client devices using stored expected results to obtain the invention as specified in claim 5.
As per dependent claim 16, Hayek and Imai teach the limitations of claim 12 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayek (U.S. Publication 2014/0105491 A1) in view of Berry (U.S. Publication 2015/0188977A1).
	As per independent claim 7, Hayek teaches a display verification method for a browser (See Hayek, Abstract), comprising:
	…controlling the browser to obtain a browser drawing image corresponding to the image drawing data in response to the browser having completed the local drawing for the image drawing data, and sending the browser drawing image to the server (See Hayek, paragraphs 0035-0038, describing providing the periodic screen shot capture images to the browser for comparison).
	Hayek does not teach expressly:
	detecting in real time whether the browser has completed a local drawing for image drawing data provided by a server;
	however, Berry teaches this limitation (See Berry, Figure 4, and paragraph 0031, describing receiving in real-time expected results generated by comparing a local drawing to a sample drawing).  
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the real-time comparison of drawings of Berry with the browser images of Hayek.  The motivation for doing so would have been to enable the client to compare the verification data locally, as taught by Berry (See Berry, paragraph 0035).  
Therefore, it would have been obvious to combine Berry with Hayek and Imai for the benefit of enabling the client to compare the verification data locally to obtain the invention as specified in claim 7.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Allowable Subject Matter

8.	Claims 2-4, 6, 8-11, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Jia (U.S. Publication 2021/0256199 A1) discloses a display verification method and system for browsers.
- Kwon (U.S. Publication 2018/0173686 A1) discloses displaying graphic-based web vector maps.
- Tanaka (U.S. Publication 2018/0114088 A1) discloses character recognition.
- Gullberg (U.S. Publication 2016/0117810 A1) discloses rendering an image for an entire web page on physical devices.
- Thiagarajan (U.S. Publication 2016/0065216 A1) discloses an integrated circuit with a programmable analog subsystem.
- Cahill (U.S. Publication 2014/0189497 A1) discloses rendering a web page using content communicated to a browser application from a process running on a client device.
- Hasuike (U.S. Publication 2010/0083146 A1) discloses an image display updating system.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176